John Mauzy Pittman, Judge, concurring. I concur in the result reached in the majority opinion. However, I believe that the decision fails to explain that the appealability of the order denying the post-trial motion depends on whether appellant could have appealed from the ex parte order (which the post-trial motion had sought to set aside). Based on the facts presented, I believe the ex parte order would have been unappealable. See Chancellor v. Chancellor, 282 Ark. 227, 667 S.W.2d 950 (1984); Jones v. Jones, 41 Ark. App. 146, 852 S.W.2d 325 (1993). Therefore, I believe that the order denying the post-trial motion was unappealable.